UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6532



DARRYL ASMAR,

                                            Plaintiff - Appellant,

          versus

ROBIN CUFFY, Director Food Services, FCI
Morgantown; LESLIE R. BILOTTI, Cook Super-
visor, FCI Morgantown; BRENDA BARRETT, Health
Services Director, FCI Morgantown; WILLIAM
THOMPSON, Warden, FCI Morgantown,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-95-73-1)


Submitted:   December 12, 1996         Decided:     December 18, 1996

Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl Asmar, Appellant Pro Se. Patrick Michael Flatley, Assistant
United States Attorney, Daniel W. Dickinson, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his complaint brought under Bivens v. Six Unknown Named
Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Asmar v. Cuffy, No. CA-95-73-1 (N.D.W. Va. Mar. 22,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2